Fill in this information to identify your case and this filing:

Debtor 1 Michael Ray Russell

 

First Name Middle Name Last Name

Debtor 2 Lou Ann Russell

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA

 

Casenumber 19-20712-jra

 

 

[Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property

 

12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).

Answer every question.

  

#@ Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

D1 No. Go to Part 2.
Wi ves. Where Is the property?

1.4 What is the property? Check all that apply

6628 W. 130th Avenue

Street address, if available, or other description

Single-family home

 

Cedar Lake IN 46303-0000
City State ZIP Code

Land

 

Investment property
Timeshare
Other

OOOGCOOO @

Who has an interest in the property? Check one

C1 pebtor 1 only
Lake C1 debtor 2 only
County HE Debtor 1 and Debtor 2 only

 

C1 Atleast one of the debtors and another

Duplex or multi-unit building
Condominium or cooperative

Manufactured or mobile home

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$160,000.00 $160,000.00

 

Describe the nature of your ownership interest
(such as fee simple, tenancy by the entireties, or
a life estate), if known.

Joint Tenants by Entireties

 

Oo Check If this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B: Property

page 1
Best Case Bankruptcy

 
Debtor 1
Debtor 2

Michael Ray Russell
Lou Ann Russell

If you own or have more than one, list here:

1.2
13914 Huseman Street

What is the property? Check all that apply

 

 

 

Single-family home
Street address, if available, or other description Oo Duplex or multi-unit building
oO Condominium or cooperative
(1 Manufactured or mobile home
Cedar Lake IN 46303-0000 Oo Land
City State ZIP Code [] Investment property
1 Timeshare
C1 other
Who has an interest in the property? Check one
O debtor 1 only
Lake O Debtor 2 only
County MI Debtor 1 and Debtor 2 only
1 Atieast one of the debtors and another

Case number {ifknown) 19-20712-jra

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

$50,000.00

Current value of the
entire property?

$50,000.00
Describe the nature of your ownership interest

(such as fee simple, tenancy by the entireties, or
a life estate), if known.

 

Check if this is community property
(see Instructions)

Other information you wish to add about this item, such as local

property identification number:

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here

 

Fay Describe Your Vehicles

 

 

=> $210,000.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

[I No

Mi Yes

3.1 Make: Toyota
Model: 4 Runner
Year: 2015

 

 

 

 

Who has an interest in the property? Check one
C1 Debtor 1 only
C1 Debtor 2 only

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D;
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

 

Approximate mileage: 69,000 Ez Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: 7 At least one of the debtors and another
C1 Check if this is community property $25,375.00 $25,375.00
(see Instructions)
: Tovota ; : Do not deduct secured claims or exemptions. Put

3.2 Make: y Who has an interest in the property? Check one the amount of any secured claims on Schedule D:

Model: Camry C1 Debtor 1 only Creditors Who Have Claims Secured by Property.

Year:

1998 D1 Debtor 2 only Current value of the Current value of the
Approximate mileage: 300,000 nl Debtor 1 and Debtor 2 only entire property? portion you own?

Other information:

 

 

 

 

J At least one of the debtors and another

 

 

C1 Check if this is community property $200.00 $200.00
(see instructions)
Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Debtor1 Michael Ray Russell .
Debtor2 Lou Ann Russell Case number (ifknown) 19-20712-jra

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

M No
O Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

 

 

 

  

 

pages you have attached for Part 2. Write that number here..........ccccscsssccesssccsssecssecsesersoussrssssssnsensaessaranereeest => $25,575.00
i Ui fl Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items? Current value of the

portion you own?
Do not deduct secured
claims or exemptions,
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

ONo
Ml Yes. Describe.....

 

| Household furniture & appliances $1,000.00

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
C1 No
W@ Yes. Describe.....

 

| Misc. electronics including TV & computer equipment $300.00

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles
MI No
1 Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools:
musical instruments

EE No
C] Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

C1 No
Ml Yes. Describe.....

 

[ Shotgun $50.00

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

[T1 No
MI Yes. Describe...

 

| Wearing apparel | $300.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

O No
Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor Michael Ray Russell ;
Debtor2 Lou Ann Russell Case number (ifknown) 19-20712-jra

 

Ml Yes. Describe...

 

| Wedding rings and misc. jewelry $1,000.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

HI No
Cl Yes. Deseribe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
MNo
Cl Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number Here ........csssscconsersesersesseeseeseesarstesasuneateausunneescesseneeeases $2,650.00

 

 

 

    

a q Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

O1No

Cash on hand $30.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

CI No

eS. cece Institution name:
17.1. Checking Horizon Bank $200.00
17.2. Checking Horizon Bank $1.31

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
EI No
Dy Yes... ceccccccceee. Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

BNo

Cl Yes. Give specific information about them.
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

BNo
0 Yes. Give specific information about them
Issuer name:
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor1 Michael Ray Russell .
Debtor2 Lou Ann Russell Case number (ifknown}) 19-20712-jra

 

21, Retirement or pension accounts
Examples: \nterests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

OC No

Mf Yes. List each account separately.

 

 

Type of account: Institution name:
401(k) Retirement Account $3,500.00
IRA Retirement Account $1,000.00

 

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

HNo
TD YOS. veces Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

HNo
OW Yes. Issuer name and description.

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

No
Ol YeS.occcccccccee Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
HNo
O Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: |Internet domain names, websites, proceeds from royalties and licensing agreements

BNo
0 Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

BNo
C1 Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
M No
1 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

ENo
O Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

BNo
O Yes. Give specific information..

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor1 Michael Ray Russell .
Debtor 2 Lou Ann Russell Case number (ifknown) 19-20712-jra

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

[1 No
Mi Yes, Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund
value:

$250,000 Term Life insurance policy
through State Farm $0.00

 

$250,000 Term Life insurance policy
through State Farm $0.00

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died.
BNo

C1 Yes. Give specific information..

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

HNo

0 Yes. Describe each claim.........

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo

[ Yes. Describe each claim.........

35. Any financial assets you did not already list
BNo
C] Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here...icce.eseccsssssesecesssessscnessssessasssseessersustecsracesearsusuvevevavscauerseusateneauanesevesesenses $4,731.31

 

 

 

: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
HH No. Go to Part 6.
OlyYes. Go to line 38.

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
HB No. Go to Part 7.
C1 Yes. Go to line 47.

ee Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

BINo

0 Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here .....ccccseeceseeesneseneeees $0.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor1 Michael Ray Russell .
Debtor2 Lou Ann Russell Case number (ifknown) 19-20712-jra

 

List the Totals of Each Part of this Form

 

 

 

 

 

55. Part 1: Total real estate, line 2 .....csssssssssssscsecssessssecsnsessssersesetssnsccessencssnecaeansassssessarencsavatesarsesssaesacersusasserareaes $210,000.00
56. Part 2: Total vehicles, line 5 $25,575.00

57. Part 3: Total personal and household items, line 15 $2,650.00

58. Part 4: Total financial assets, line 36 $4,731.31

59, Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $32,956.31 | Copy personal property total $32,956.31
63. Total of all property on Schedule A/B. Add line 55 + line 62 $242,956.31
Official Form 106A/B Schedule A/B: Property page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Fill in this.information to identify your case:

Debtor 4 Michael Ray Russell

First Name Middie Name Last Name

Debtor 2 Lou Ann Russell
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA

 

Case number 19-20712-jra
(if known) 1 Check if this is an

amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 46

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and

case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.
GEReEl Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
B vou are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
E1 You are claiming federal exemptions. 11 U.S.C. § 522(b\2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
, Copy the value from Check only one box for each exemption.
Schedule A/B
6628 W. 130th Avenue Cedar Lake, IN $160,000.00 i $38,600.00 Ind. Code § 34-55-10-2(c)(1)
46303 Lake County *
Line from Schedule A/B: 1.1 CO 100% of fair market value, up to

any applicable statutory limit

 

2015 Toyota 4 Runner 69,000 miles $25,375.00 iil $2,375.00 Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/B: 3.1 ,

 

O 100% of fair market value, up to
any applicable statutory limit

 

1998 Toyota Camry 300,000 miles $200.00 $200.00 Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/B: 3.2

 

O 400% of fair market value, up to
any applicable statutory limit

 

Household furniture & appliances $1,000.00 $1,000.00 ‘Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/B: 6.1 . ,

 

LI 400% of fair market value, up to
any applicable statutory limit

 

 

Misc. electronics including TV & $300.00 $300.00 ‘Ind. Code § 34-55-10-2(c)(2)
computer equipment
Line from Schedule A/S: 7.1 QO 100% of fair market value, up to

any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Debtor 1
Debtor 2 Lou Ann Russell

Michael Ray Russell

Brief description of the property and line on
Schedule A/B that lists this property

Current value of the
portion you own

Copy the value from

Case number (if known)

Amount of the exemption you claim

Check only one box for each exemption.

19-20712-jra

 

Specific laws that allow exemption

 

 

 

 

 

 

 

Schedule A/B
Shotgun $50.00 i $50.00 ‘Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/B: 10.1
O 100% of fair market value, up to
any applicable statutory limit
Wearing apparel $300.00 Ml $300.00 Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/8: 11.1
FK  1400% of fair market value, up to
any applicable statutory limit
Wedding rings and misc. jewelry $1,000.00 $1,000.00 ‘Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/B: 12.1 , :
CI 400% of fair market value, up to
any applicable statutory limit
Cash on hand $30.00 $30.00 ‘Ind. Code § 34-55-10-2(c)(3)
Line from Schedule A/B: 16.1
OC 400% of fair market value, up to
any applicable statutory limit
Checking: Horizon Bank $200.00 $200.00 ‘Ind. Code § 34-55-10-2(c)(3)
Line from Schedule A/B: 17.1
O 100% of fair market value, up to
any applicable statutory limit
Checking: Horizon Bank Ind. Code § 34-55-10-2(c)(3)
$1.31 a $1.31
Line from Schedule A/B: 17.2 a
O 100% of fair market value, up to
any applicable statutory limit
401(k): Retirement Account $3,500.00 i ALL _ Ind. Code § 34-55-10-2(c)(6)
Line from Schedule A/B: 21,1 aaa
C1 400% of fair market value, up to
any applicable statutory limit
IRA: Retirement Account $1,000.00 i ALL _ Ind. Code § 34-55-10-2(c)(6)
Line from Schedule A/B: 21.2 ,
Cl 400% of fair market value, up to

any applicable statutory limit

 

Official Form 106C
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

[1 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

Mm No
O No
Cl Yes

Schedule C: The Property You Claim as Exempt

page 2 of 2
Best Case Bankruptcy

 
aan io information to identify your case:

Debtor 1 Michael Ray Russell

First Name Middle Name Last Name
Debtor 2 Lou Ann Russell

 

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

 

Casenumber 19-20712-jra

(if known)

 

1 Check if this is an

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. lf more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).

1. Do any creditors have claims secured by your property?

Cl No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Hi Yes. Fill in all of the information below.

LERRHEE List All Secured Claims

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

. , wo . Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim If any
Capital One Auto Finance _ Describe the property that secures the claim: $23,000.00 $25,375.00 $0.00
Creditors Name 2015 Toyota 4 Runner 69,000 miles
PO Box 60511
. As of the dat file, the claim is:
City of Industry, CA aso e date you file, the claim is: Check all that
91716-0511 O Contingent
Number, Street, City, State & Zip Code oO Unliquidated
Oo Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
D1 Debtor 1 only HB An agreement you made (such as mortgage or secured
CI Debtor 2 only car loan)
WB pebtor 1 and Debtor 2 only oO Statutory lien (such as tax lien, mechanic's lien)
[J At least one of the debtors and another =O Judgment lien from a lawsuit
C] Check if this claim relates to a 0 other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number 7180
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 4

Best Case Bankruptcy

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Michael Ray Russell Case number (if known) 19-20712-jra
First Name Middle Name Last Name
Debtor2 Lou Ann Russell
First Name Middle Name Last Name
22 Chase Home Equity Loan
. Svs Describe the property that secures the claim: $22,643.57 $1 60,000.00 $0.00
Creditor's Name 6628 W. 130th Avenue Cedar Lake,
IN 46303 Lake County
file, the claim is:
P.O. Box 24714 apt the date you file, the claim is: Check ail that
Columbus, OH 43224 C1 contingent
Number, Street, City, State & Zip Code CT unliquidated
C1 Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 4 only Bl An agreement you made (such as mortgage or secured
CI Debtor 2 only car loan)
ME Debtor 1 and Debtor 2 only C1 Statutory lien (such as tax llen, mechanic's lien)
D Atleast one of the debtors and another =O Judgment lien from a lawsuit
CO Check if this claim relates to a CO other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number 6901
23 Indiana Department of
” | Revenue Describe the property that secures the claim: $5,764.34 $0.00 $5,764.34
Creditor's Name
Bankruptcy Section - MS
108
Indiana Government As of the date you file, the claim is: Check all that
apply.
Center North Oo .
Contingent
100 North Senate 3
Avenue, N240
Indianapolis, IN 46204
Number, Street, City, State & Zip Code oO Unliquidated
Cl Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CI Debtor 1 only Olan agreement you made (such as mortgage or secured
CJ Debtor 2 only car loan)
Bl bebtor 1 and Debtor 2 only CO Statutory lien (such as tax lien, mechanic's lien)
C1 At least one of the debtors and another = Judgment lien from a lawsuit
C1 Check if this claim relates to a CO other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Michael Ray Russell Case number (if known) 19-20712-jra
First Name Middie Name Last Name
Debtor 2 Lou Ann Russell
First Name Middle Name Last Name
2.4 | Lake Shore Subdivision Describe the property that secures the claim: $575.00 $160,000.00 $0.00
Creditors Name 6628 W. 130th Avenue Cedar Lake,
IN 46303 Lake County
clo Jeffrey Peterson
dat file, th im is:
43829 Huseman Street as of the date you file, the claim is: Check alt that
Cedar Lake, IN 46303 O contingent
Number, Street, City, State & Zip Code [I unliquidated
0 Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
O Debtor 1 only [An agreement you made (such as mortgage or secured
C1 Debtor 2 only car loan)
BB pebtor 1 and Debtor 2 only CO Statutory lien (such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another =O Judgment lien from a lawsuit
C1 Check if this claim relates to a C1 other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number 0373
MTGLQ Investors, LP Describe the property that secures the claim: $60,000.00 $50,000.00 $10,000.00
Creditor's Name 13914 Huseman Street Cedar Lake,
IN 46303 Lake County
15480 Laguna Canyon
. As of the dat file, is:
Road, Suite 100 a e date you file, the claim is: Check all that
Irvine, CA 92618 O contingent
Number, Street, City, State & Zip Code C] Unliquidated
Oo Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 1 only HB An agreement you made (such as morigage or secured
Oi Debtor 2 only car loan)
Debtor 1 and Debtor 2 only C1 Statutory lien (such as tax lien, mechanic's lien)
(J At least one of the debtors and another Judgment lien from a lawsuit
C1 Check if this claim relates to a CO other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number F623
2.6 | Wells Fargo Describe the property that secures the claim: $61,574.00 $160,000.00 $0.00
Creditor’s Name 6628 W. 130th Avenue Cedar Lake,
Attn: Highest Ranking IN 46303 Lake County
icer
OO Box 10335 ai the date you file, the claim is: Check all that
Des Moines, IA 50306 O contingent
Number, Street, City, State & Zip Code CI] Unliquidated
QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
D1 Debtor 1 only MM An agreement you made (such as mortgage or secured
C1 Debtor 2 only car loan)
BI pbebtor 1 and Debtor 2 only C1 Statutory lien (such as tax lien, mechanic's lien)
D1 Atleast one of the debtors and another =O Judgment lien from a lawsuit
C1 Check if this claim relates to a O other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number 0954
Add the dollar value of your entries in Column A on this page. Write that number here: $173,556.91
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell

First Name Middle Name

Debtor2 Lou Ann Russell

If this is the last page of your form, add the dollar value totals from all pages.

First Name Middle Name

Write that number here:

List Others to Be Notified for a Debt That You Already Listed

Case number (if known) 19-20712-jra

 

$173,556.91

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

O

Name, Number, Street, City, State & Zip Code
Lake County Clerk
45D05-1811-MF-623

232 Russell St.

Hammond, IN 46320

On which line in Part 1 did you enter the creditor? 2.5

Last 4 digits of account number ___

 

Name, Number, Street, City, State & Zip Code
Manley Deas Kochalski LLC

P.O. Box 165028

Columbus, OH 43216-5028

On which line in Part 1 did you enter the creditor? _2.5

Last 4 digits of account number___

 

Name, Number, Street, City, State & Zip Code
Rushmore Loan Management Services LLC
15480 Laguna Canyon Rd. #100

Irvine, CA 92618

On which line in Part 1 did you enter the creditor? _ 2.5

Last 4 digits of account number ___

 

Official Form 106D

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 4 of 4

Best Case Bankruptcy

 
PCR UCC dd) om ati your case:

Debtor 1 Michael Ray Russell

First Name Middle Name Last Name

Debtor 2 Lou Ann Russell
{Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Casenumber 19-20712-jra
(if known) 1 Check if this is an

amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

1 List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
C1 No. Go to Part 2.

 

a Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
Identify what type of claim it is. If a claim has. both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. ff more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in. the instruction booklet.)

 

 

 

 

 

Total claim ~ Priority Nonpriority
amount amount
Notice/Unk
24 Indiana Department of Revenue Last 4 digits of account number nown Unknown Unknown
Priority Creditors Name
Bankruptcy Section - MS 108 When was the debt incurred?
Indiana Government Center North
100 North Senate Avenue, N240
Indianapolis, IN 46204
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. D1 contingent
D1 Debtor 1 only D0 unliquidated
D1 Debtor 2 only oO Disputed
BI Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
CO At least one of the debtors and another [J Domestic support obligations
CI Check if this claim is for a community debt a Taxes and certain other debts you owe the government
Is the claim subject to offset? CO Claims for death or personal Injury while you were intoxicated
HiNo CO other. Specify
O yes
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com 33307 Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell
Debtor 2 Lou Ann Russell

 

 

Internal Revenue Service

Case number (if known) 19-20712-jra
Notice/Unk
Last 4 digits of account number nown Unknown Unknown

 

 

Priority Creditor's Name
P.O. Box 7346
Philadelphia, PA 19101-7346

When was the debt incurred?

 

Number Street City State Zip Code
Who incurred the debt? Check one.

DO Debtor 1 only
O Debtor 2 only
a Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

Cl Check if this claim is for a community debt

Is the claim subject to offset?
a No
O Yes

As of the date you file, the claim is: Check all that apply
CJ Contingent
CL Unliquidated

oO Disputed
Type of PRIORITY unsecured claim:

CI Domestic support obligations
a Taxes and certain other debts you owe the government
CI Claims for death or personal injury while you were intoxicated

C1 other. Specify

 

 

 

3.

List All of Your NONPRIORITY Unsecured Claims

Do any creditors have nonpriority unsecured claims against you?

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

x Yes.

List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Part 2.
Total claim
4.1 American Express Last 4 digits of accountnumber 1007 $2,084.65
Nonpriority Creditor's Name
Customer Service When was the debt incurred?
P.O. Box 981535
El Paso, TX 79998-1535
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 1 only Oo Contingent
C1 Debtor 2 only 1 Untiquidated
MM debtor 1 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1] Check if this claim is for a community L] student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo D1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes MM other. Specity Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 17

Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell
Debtor 2 Lou Ann Russell

 

 

Case number (if known) 19-2071 2-jra

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 Art Hill Ford Last 4 digits of account number $121.08
Nonpriority Creditor's Name
901 W. Lincoln Hwy When was the debt incurred?
Merrillville, IN 46410
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 4 only Cc Contingent
LI Debtor 2 only C1 unliquidated
WF debtor 1 and Debtor 2 only oO Disputed
[1 Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community U1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno CI Debts to pension or profit-sharing plans, and other similar debts
O Yes IM other. Specify Fees

4.3 Auto-Wares, Inc. Last 4 digits of account number $11,371.16
Nonpriority Creditor’s Name
440 Kirtland SW When was the debt incurred?
Grand Rapids, MI 49507
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C1 Debtor 1 only CI contingent
C1 Debtor 2 only CJ Unliquidated
a Debtor 1 and Debtor 2 only O Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community CL] student loans
debt 11 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo O Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify Unknown

44 Capital One Last 4 digits of account number 8453 $558.82
Nonpriority Creditor's Name
P.O. Box 30285 When was the debt incurred?
Salt Lake City, UT 84130-0285
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only C] Contingent
C1 Debtor 2 only D1 unliquidated
aH Debtor 1 and Debtor 2 only oO Disputed
[1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI check if this claim is for a community D1 Student toans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BENo 1 Debts to pension or profit-sharing plans, and other similar debts
O Yes Mother. Specity Credit Card

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell
Debtor2 Lou Ann Russell

 

 

Case number (if known) 19-20712-jra

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45 Capital One Last 4 digits of account number 2145 $3,101.21
Nonpriority Creditor's Name
P.O. Box 30285 When was the debt incurred?
Salt Lake City, UT 84130-0285
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
DO Debtor 1 only oO Contingent
O Debtor 2 only Oi Unliquidated
Debtor 1 and Debtor 2 only Oo Disputed
CD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim ts for a community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C1 Debts to pension or profit-sharing plans, and other similar debts
O Yes a Other. Specify Credit Card

4.6 Capital One Last 4 digits of account number 6190 $1,090.72
Nonpriority Creditor's Name
P.O. Box 30285 When was the debt incurred?
Salt Lake City, UT 84130-0285
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only Oo Contingent
C1 Debtor 2 only D1 unliquidated
Debtor 1 and Debtor 2 only 1 Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt CZ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C1 Debts to pension or profit-sharing plans, and other similar debts
C1] Yes HI other. Specify Credit Card

Capital One/Maurices Last 4 digits of accountnumber 2934 $1,041.07
Nonpriority Creditor's Name
PO Box 30253 When was the debt incurred?
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
J Debtor 1 onty D1 Contingent
C1 Debtor 2 only C1 unliquidated
q Debtor 1 and Debtor 2 only | Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HENno CZ Debts to pension or profit-sharing plans, and other similar debts
O Yes MI other. Specify Credit Card

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell
Debtor2_ Lou Ann Russell

Cintas Corporation #319

Case number (if known) 19-20712-jra

 

 

Nonpriority Creditor's Name
PO Box 88005

Chicago, IL 60680-1005
Number Street City State Zip Code

Who incurred the debt? Check one.
CO Debtor 1 only
C1 Debtor 2 only

MM Debtor 1 and Debtor 2 only
C1 At least one of the debtors and another

C1 Check if this claim is for a community
debt
Is the claim subject to offset?

Last 4 digits of accountnumber 7477 $4,534.84

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

Oo Contingent
C1 unliquidated

C] Disputed
Type of NONPRIORITY unsecured claim:

C1 student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority clalms

 

 

BINno O Debts to pension or profit-sharing plans, and other similar debts
C1 Yes HI other. Specify Services/Fees
49 Clear Creek Last 4 digits of account number Notice/Unknown

 

Nonpriority Creditor's Name
285 Century Place, Suite 200
Louisville, CO 80027-1602

 

Number Street City State Zip Code
Who incurred the debt? Check one.

C1 Debtor 1 only
C1 Debtor 2 only

Bl Debtor 1 and Debtor 2 only

1 At least one of the debtors and another

C] Check if this claim ts for a community
debt
Is the claim subject to offset?

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

| Contingent
O Unliquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

CO student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

 

 

 

BNno C1 Debts to pension or profit-sharing plans, and other similar debts
1 Yes H other. Specify Fees
44 .
0 Comenity Bank/H&G Showplace Last 4 digits of accountnumber 6947 $952.34
Nonpriority Creditor's Name
Attn: Bankruptcy Dept. When was the debt incurred?
P.O. Box 182125
Columbus, OH 43218-2125
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only O Contingent
C1 Debtor 2 only C1 untiquidated
a Debtor 1 and Debtor 2 only oO Disputed
C7 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|_| No O Debts to pension or profit-sharing plans, and other similar debts
CO) Yes WW other. Specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Lou Ann Russell Case number (if known) 19-20712-jra
41 :
1 Credit One Bank Last 4 digits of account number 0367 $823.14
Nonpriority Creditor's Name
P.O. Box 98873 When was the debt incurred?
Las Vegas, NV 89193-8873
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CJ Debtor 1 only oO Contingent
C1 Debtor 2 only 0 unliquidated
WM Debtor 1 and Debtor 2 only Ci Disputed
[1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo C1 Debts to pension or profit-sharing plans, and other similar debts
0 yes HH other. Specity Credit Card
41 .
2 Credit One Bank Last 4 digits of account number 8489 $2,066.44
Nonpriority Creditor's Name
P.O. Box 98873 When was the debt incurred?
Las Vegas, NV 89193-8873
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CI Debtor 4 only Oo Contingent
C1 Debtor 2 only C1 unliquidated
Ml Debtor 1 and Debtor 2 only O Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is for a community O student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No D1 Debts to pension or profit-sharing plans, and other similar debts
CF Yes MH other. Specify Credit Card
44 .
3 Dermatology Associates of NW Last 4 digits of account number $271.75
Nonpriority Creditor's Name
311 E. 89th Ave When was the debt incurred?
Merrillville, IN 46410
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ci Debtor 1 only oO Contingent
C1 Debtor 2 only C1 unliquidated
I Debtor 1 and Debtor 2 only 1 Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Biino C1 Debts to pension or profit-sharing plans, and other similar debts
Ol Yes a Other, Specify Medical
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell
Debtor 2 Lou Ann Russell

 

 

Case number (if known) 19-20712-jra

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1 : . :
4 First National Credit Card Last 4 digits of account number 5710 $456.22
Nonpriority Creditor's Name
P.O. Box 5097 When was the debt incurred?
Sioux Falls, SD 57117-5097
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
OO Debtor 1 only oO Contingent
C1 Debtor 2 only D0 Unliquidated
IB pebtor 1 and Debtor 2 only O Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O) Cheek if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo C1 Debts to pension or profit-sharing plans, and other similar debts
Dyes Bi other. Specity Credit Card
44 . .
5 First Premier Bank Last 4 digits of account number 7836 $348.68
Nonpriority Creditor's Name
P.O. Box 5524 When was the debt incurred?
Sioux Falls, SD 57117-5524
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 1 only C] Contingent
C1 Debtor 2 only CJ Unliquidated
a Debtor 1 and Debtor 2 only oO Disputed
E] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community [1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno 1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes Hi other. Specity Credit Card
4.1 . .
6 First Premier Bank Last 4 digits of account number 1247 $1 5267.39
Nonpriority Creditor's Name
P.O, Box 5524 When was the debt incurred?
Sioux Falls, SD 57117-5524
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only O Contingent
C1 Debtor 2 only ET Untiquidated
a Debtor 1 and Debtor 2 only Cj Disputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ Check if this claim is for a community D1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo C1 Debis to pension or profit-sharing plans, and other similar debts
Ol Yes IE other. Specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell
Debtor 2 Lou Ann Russell

 

 

Case number (if known) 19-20712-jra

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41 . .
Franciscan Alliance Last 4 digits of account number $1,619.90
Nonpriority Creditor's Name
PO Box 3475 When was the debt incurred?
Toledo, OH 43607-0475
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only [I contingent
C1 Debtor 2 only 0 unliquidated
|_| Debtor 1 and Debtor 2 only Oo Disputed
D1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is for a community LI student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno D1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes I other. Specify Medical
44 :
8 Grainger Last 4 digits of account number 7874 $371.62
Nonpriority Creditor's Name
Dept. 865857874 When was the debt incurred?
Palatine, IL 60038-0001
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 debtor 1 only O Contingent
C1 Debtor 2 only I Unliquidated
WB Debtor 1 and Debtor 2 only Oo Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Ez 1 Debts to pension or profit-sharing plans, and other similar debts
No
OD Yes I other. Specify Fees
41 .
9 Heritage Crystal Clean Last 4 digits of account number $1,093.95
Nonpriority Creditor's Name
2175 Point Boulevard, Suite 375 When was the debt incurred?
Elgin, IL 60123
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 4 only C1 contingent
C1 Debtor 2 only C1 Unliquidated
a Debtor 1 and Debtor 2 only LC) Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is for a community C1 student loans
debt CO Obligations arising out of a separatlon agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No C1 Debts to pension or profit-sharing plans, and other similar debts
C1] Yes BM other. Specify Fees
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Lou Ann Russell Case number (it known) 19-20712-jra
4.2 '
0 Kohl's Last 4 digits of accountnumber 5352 $558.82
Nonpriority Creditor's Name
P.O. Box 3043 When was the debt incurred?
Milwaukee, WI 53201-3043
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Cd Debtor 1 only oO Contingent
C1 Debtor 2 only [J] Unliquidated
debtor 1 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community D1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hl No C1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes IB other. Specify Credit Card
4.2 . . :
{ Liberty Tire Recycling, LLC Last 4 digits of accountnumber 2559 $155.06
Nonpriority Creditor's Name
600 River Ave., 3rd Floor When was the debt incurred?
Pittsburgh, PA 15212 poe eee 7 TT ee
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. :
O Debtor 1 only D1 Contingent
C1 Debtor 2 only D1 unliquidated
MI Debtor 1 and Debtor 2 only QO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community CI Student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BB No C1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes If other. Specify Services/Fees
4.2 . sas .
9 Mark Morris Distributing Last 4 digits of account number 3658 $371.62
Nonpriority Creditor's Name
3729 Sandalwood Drive When was the debt incurred?
Highland, IN 46322
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
0 Debtor 1 only oO Contingent
[1] Debtor 2 only D1 unliquidated
a Debtor 1 and Debtor 2 only O Disputed
CJ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
U1 Check if this claim is for a community 1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CI Debts to pension or profit-sharing plans, and other similar debts
C1 Yes IK other. Specify Services/Fees
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell
Debtor 2_Lou Ann Russell

4.2

 

 

Case number (if known) 19-20712-jra

 

 

 

 

 

3 Merchant Services Last 4 digits of account number $1,565.07
Nonpriority Creditor's Name
7300 Chapman Highway When was the debt incurred?
Knoxville, TN 37920
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 4 only oO Contingent
C1 Debtor 2 only oO Unliquidated
MM Debtor 1 and Debtor 2 only Oo Disputed
DF Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
[J Cheek if this claim is for a community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo C1 Debts to pension or profit-sharing plans, and other similar debts
Cl Yes I other. Specify Services/Fees
42

 

 

4 Office of Sheriff of Lake County
Nonpriority Creditor's Name
Civil Division
2293 N. Main Street

Crown Point, IN 46307
Number Street City State Zip Code

Who incurred the debt? Check one.
D1 Debtor 1 only
D1 Debtor 2 only

 

BI pebtor 1 and Debtor 2 only
C1 Atleast one of the debtors and another

J Check if this claim is for a community
debt
Is the claim subject to offset?

a No
O Yes

Last 4 digits of account number 8395 $2,909.63

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent
D1 unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

CJ student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CI Debts to pension or profit-sharing plans, and other similar debts

Hy other. Specify

 

 

 

 

 

5 Overhead Door Company of NW IN
Nonpriority Creditor's Name
7136 Broadway

Merrillville, IN 46410
Number Street City State Zip Code

Who incurred the debt? Check one.
O Debtor 1 only
C1 Debtor 2 only

 

 

I Debtor 1 and Debtor 2 only
C1 At least one of the debtors and another

O Check if this claim is for a community

Last 4 digits of account number $1,658.97

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent
0 unliquidated

CO Disputed
Type of NONPRIORITY unsecured claim:

CO Student loans

 

 

debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes Ml other. Specity Services/Fees
Offical Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 10 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Lou Ann Russell Case number (if known) 19-20712-jra
4.2 . .
8 Publishers Clearing House Last 4 digits of accountnumber 5449 $128.50
Nonpriority Creditor's Name
PO Box 6344 When was the debt incurred?
Harlan, IA 51593-1844
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
[J Debtor 1 only | Contingent
C1 Debtor 2 only 1 unliquidated
 pebtor 1 and Debtor 2 only Cl Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl Check if this claim is for a community C] student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no O Debts to pension or profit-sharing plans, and other similar debts
C] Yes HE other. Specify Credit Card
4.2
7 Reladyne, LLC Last 4 digits of account number 1257 $13,389.33
Nonpriority Creditor's Name
8280 Montgomery Road, Suite 101 When was the debt incurred?
Cincinnati, OH 45236
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CZ Debtor 4 only oO Contingent
C1 Debtor 2 only C1 Unliquidated
ME Debtor 1 and Debtor 2 only Oo Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
[-] Check if this claim is for a community C1 student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino OO Debts to pension or profit-sharing plans, and other similar debts
O Yes i other. Specify Judgment
4.2
8 Safety Kleen Systems, Inc. Last 4 digits of account number 6619 $807.00

 

 

 

Nonpriority Creditor's Name
2600 North Central Expressway Ste
400

Richardson, TX 75080
Number Street City State Zip Code

Who incurred the debt? Check one.
C1 Debtor 1 only
C1 Debtor 2 only

 

IB pebtor 1 and Debtor 2 only
C1 At least one of the debtors and another

C1 Check if this claim is for a community
debt
Is the claim subject to offset?

a No
C] Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent
C] Unliquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

C1 student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D1 Debts to pension or profit-sharing plans, and other similar debts

Bi other. Specity Services/Fees

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 11 of 17
Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell
Debtor2 Lou Ann Russell

 

 

 

 

 

Case number (if known) 19-20712-jra

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name

15 West 168th Street
PO Box 312

South Holland, IL 60473

 

Number Street City State Zip Code
Who incurred the debt? Check one.

U1 Debtor 1 only

C1 Debtor 2 only

ME Debtor 1 and Debtor 2 only

D1 Atleast one of the debtors and another

CO Check if this claim is for a community
debt
Is the claim subject to offset?

H No
CJ] Yes

4.2 .
9 School City of Hobart Last 4 digits of account number C755 $897.72
Nonpriority Creditor's Name
32 E. 7th Street When was the debt incurred? 8/18/2015
Hobart, IN 46342
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 1 only OD Contingent
EI Debtor 2 only C] unliquidated
MI Debtor 1 and Debtor 2 only oO Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
[J Check if this claim is for a community D1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CZ Debts to pension or profit-sharing plans, and other similar debts
Cl Yes @ other. Specify Lawsuit
43
0° Skyway Auto Parts Last 4 digits of account number $18,181.21
Nonpriority Creditor's Name
637 Tifft St. When was the debt incurred?
Buffalo, NY 14220
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 4 only C1 Contingent
C1 Debtor 2 only C1 unliquidated
WH Debtor 1 and Debtor 2 only O Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is for a community C1 Student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
EE no D1 Debits to pension or profit-sharing plans, and other similar debts
D1 Yes W other. Specify Fees/Purchases
43 . .
1 Sluiter Auto Electric, Inc. Last 4 digits of account number $1,473.50

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent
Oo Unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

C1 Student loans

C] Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CO debts to pension or profit-sharing plans, and other similar debts

Ml other. Specify Balance due

 

 

Officlal Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 12 of 17
Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Lou Ann Russell Case number (it known) 19-20712-jra
4.3 .
2 Snap On Credit Last 4 digits of account number 4874 $451.34
Nonpriority Creditor's Name
Attn: Bankruptcy Dept. When was the debt incurred?
950 Technolocy Way, Ste. 301
Libertyville, IL 60048
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CO Debtor 1 only O1 contingent
D1 Debtor 2 only D1 unliquidated
a Debtor 1 and Debtor 2 only Oo Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is for a community O student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
O yes MI other. Specify Purchase
43
3 Through the Country Door Last 4 digits of account number 1530 $514.99
Nonpriority Creditor's Name
1112 7th Ave. When was the debt incurred?
Monroe, WI 53566
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
0 Debtor 4 only O Contingent
C1 Debtor 2 only C1 unliquidated
HB Debtor 1 and Debtor 2 only C1 Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a. community D1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BM No C1 Debis to pension or profit-sharing plans, and other similar debts
Oo Yes EH Other. Specify Credit Card
4.3
4 Through the Country Door Last 4 digits of account number 7551 $483.75

 

 

 

Nonpriority Creditor's Name
1112 7th Ave.

Monroe, WI 53566
Number Street City State Zip Code

Who incurred the debt? Check one.

C1 Debtor 1 only

D1 Debtor 2 only

a Debtor 1 and Debtor 2 only

C1 atleast one of the debtors and another

C1 Check if this claim is for a community
debt
Is the claim subject to offset?

a No
C] Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

C Contingent
CO Unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

1 student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O1 Debts to pension or profit-sharing plans, and other similar debts

MH other. Specity Credit Card

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 13 of 17
Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Lou Ann Russell Case number (if known) 19-20712-jra
43
5 Town of Cedar Lake Last 4 digits of account number 6000 $82.50
Nonpriority Creditor's Name
Utilities Dept. When was the debt incurred?
P.O. Box 707
Cedar Lake, IN 46303
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
O Debtor 1 only OD Contingent
C1 Debtor 2 only CJ Untiquidated
a Debtor 1 and Debtor 2 only | Disputed
D1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
[I Check if this claim is for a community C1 student loans
debt [1] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino 0 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes I other. Specity Utilities for 13914 Huseman Street
4.3
6 Webb Ford Last 4 digits of account number $275.90
Nonpriority Creditor's Name
9809 Indianapolis Blvd. When was the debt incurred?
Highland, IN 46322
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
OD Debtor 1 only O Contingent
CI Debtor 2 only D1 unliquidated
nl Debtor 1 and Debtor 2 only oO Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a. community C1 Student toans
debt 1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BH No C1] Debts to pension or profit-sharing plans, and other similar debts
C1 yYes MH other. Speciy Services/Fees
4.3
7 Wholesale Collectors Last 4 digits of accountnumber 7874 $121.38

 

 

Nonpriority Creditor's Name
PO Box 5213
Janesville, WI 53547-5213

 

Number Street City State Zip Code
Who incurred the debt? Check one.

O Debtor 1 only

O debtor 2 only

Bl Debtor 1 and Debtor 2 only

1 at least one of the debtors and another

CI Check if this claim is for a community
debt

Is the claim subject to offset?

a No
O Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

Oo Contingent
C1 unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

CO student loans

C Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

other. Specify Unknown

 

 

 

| List Others to Be Notified About a Debt That You Already Listed

5, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 14 of 17
Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell
Debtor 2 Lou Ann Russell

Name and Address
Franciscan Alliance
28044 Network Place
Chicago, IL 60673-1280

Case number (if known) 19-20712-jra

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.17 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

WW Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Harris & Harris LTD

111 W. Jackson Bivd., Ste. 400
Chicago, IL 60604-4134

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.17 of (Check one): OC Part 1: Creditors with Priority Unsecured Claims

MM Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

IRS Insolvency Group 3

575 N. Pennsylvania - MAILSTOP
SB380

Indianapolis, IN 46204

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 2.2 of (Check one): WM part 1: Creditors with Priority Unsecured Claims
C1 Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Komyatte & Casbon PC
9650 Gordon Drive
Highland, IN 46322

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.13 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

WW part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

LTD Financial Services
3200 Wilcrest Suite 600
Houston, TX 77042-6000

On which entry in Part 4 or Part 2 did you list the original creditor?
Line 4.14 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

WF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Lucas Holcomb & Medrea
300 E. 90th Drive
Merrillville, IN 46410

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.3 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

WF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Marion County Clerk's Office
49D12-1901-CC-001257

200 E. Washington St., Suite W122
Indianapolis, IN 46204

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.27 of (Check one): [1 Part 1: Creditors with Priority Unsecured Claims

WM Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Merchants & Medical
6324 Taylor Dr.

Flint, Ml 48507

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.4 of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims

M part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Merchants & Medical
6324 Taylor Dr.

Flint, MI 48507

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.20 of (Check one): [1 Part 1: Creditors with Priority Unsecured Claims

@ part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Midland Credit Management, Inc
2365 Northside Drive, Suite 300
San Diego, CA 92108

On which entry in Part f or Part 2 did you list the original creditor?
Line 4.10 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

BH part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Midland Credit Management, Inc
2365 Northside Drive, Suite 300
San Diego, CA 92108

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.11 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

WF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Official Form 106 E/F

On which entry in Part 1 or Part 2 did you list the original creditor?

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 15 of 17
Best Case Bankruptcy

 
Debtor1 Michael Ray Russell
Debtor 2 Lou Ann Russell

Midland Credit Management, Inc
2365 Northside Drive, Suite 300
San Diego, CA 92108

Case number (if known) 19-20712-jra

 

CO Part 1: Creditors with Priority Unsecured Claims
WF Part 2: Creditors with Nonpriority Unsecured Claims

Line 4.7 of (Check one):

Last 4 digits of account number

 

Name and Address

Midland Credit Management, Inc
2365 Northside Drive, Suite 300
San Diego, CA 92108

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.12 of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims

WF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Midland Funding

PO Box 60578

Los Angeles, CA 90060-0578

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.11 of (Check one): C] Part 1: Creditors with Priority Unsecured Claims

MW part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Nationwide Credit Inc.

PO Box 14581

Des Moines, IA 50306-3581

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.1 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

WF art 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Office of the Attorney General
Indiana Govt. Center, South, 5th FI.
302 W. Washington St.
Indianapolis, IN 46204

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 2.1 of (Check one): WM part 1: Creditors with Priority Unsecured Claims
C1 Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Premiere Credit of North America,
LLC

P.O. Box 19309

Indianapolis, IN 46219

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 2.1 of (Check one): MW Part 4: Creditors with Priority Unsecured Claims
CO Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Radius Global Solutions
PO Box 390846
Minneapolis, MN 55439

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.6 of (Check one): O Part 1: Creditors with Priority Unsecured Claims

MI Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Recovery Solutions Group, LLC
1008 Mattlind Way

Milford, DE 19963

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.19 of (Check one): D1 Part 1: Creditors with Priority Unsecured Claims

MF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

RGS Financial

1700 Jay Ell Dr., Ste 200
Richardson, TX 75081

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.14 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

WM art 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Rubin & Levin

135 N. Pennsylvania St., Suite 1400
Indianapolis, IN 46204

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.27 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

WM Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Stenger & Stenger

2618 East Paris Ave SE
Grand Rapids, MI 49546

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

U.S. Attorney's Office

Official Form 106 E/F

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 2.2 of (Check one): MM part 1: Creditors with Priority Unsecured Claims

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 16 of 17
Best Case Bankruptcy

 
Debtor 1 Michael Ray Russell \
Debtor 2 Lou Ann Russell Case number (ifknown)  19-20712-jra

 

 

5400 Federal Plaza, Ste. 1500 C1 Part 2: Creditors with Nonpriority Unsecured Claims
Hammond, IN 46320

Last 4 digits of account number

 

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans 6F. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 6g. $ :
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
here. $ 77,201.27
6j. Total Nonpriority. Add lines 6f through 6i. Gj. $ 77,201.27
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 17 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
a in this information ) Cig Mees

Debtor 4 Michael Ray Russell

First Name Middle Name Last Name

Debtor 2 Lou Ann Russell
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number
(ifknown) 1 Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
I No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C1 Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

2.1

Name

Number Street

City State ZIP Code
2.2

Name

Number Street

City State ZIP Code
2.3

Name

Number Street

City State ZIP Code
2.4

Name

Number Street

City State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (¢) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Fill in this information eae Pence pee

Debtor 1 Michael Ray Russell

First Name Middle Name Last Name

Debtor 2 Lou Ann Russell
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number
(if known) OO Check if this is an

amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.

EH No
OC Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

i No. Go to line 3.
O Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
3.1 [] Schedule D, line
Name C1 Schedule E/F, line
C1 Schedule G, line
Number Street
City State ZIP Code
3.2 C1 Schedule D, line
Name D Schedule E/F, line
O Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Fill in-this-information t6.idenitify ‘your case: :

Debtor 1 Michael Ray Russell

 

Debtor 2 Lou Ann Russell
(Spouse, if filing)

 

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA

 

Case number 19-20712-jra Check if this is:
(if known) O An amended filing

OA supplement showing postpetition chapter
13 income as of the following date:

 

 

 

Official Form 1061 WM TDDIYWY
Schedule |: Your Income 12/15

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment - a ° " a
information. Debtor 1 Debtor 2 or non-filing spouse

 

If you have more than one job, | Employed oO Employed
attach a separate page with Employment status go
information about additional CI Not employed Not employed
employers.

ploy Occupation Manager Homemaker

 

Include part-time, seasonal, or
self-employed work. Employer's name Monro, Inc.

 

Occupation may include student Employer's address

or homemaker, if it applies. 200 Holleder Parkway

Rochester, NY 14615

 

How long employed there? 1 year

§ Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.
.For Debtor. “For Debtor 2 or;
.-./. :non-filing spouse ‘:

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 5,833.00  $ 0.00
3. Estimate and list monthly overtime pay. 3, +$ 1,700.00 +% 0.00
4. Calculate gross Income. Add line 2 + line 3. 4. | § 7,533.00 $ 0.00

 

 

 

 

 

Official Form 106l Schedule I: Your Income page 1

 
Debtor1 Michael Ray Russell

Debtor2 Lou Ann Russell Case number (ifknown) 19-20712-jra
For Debtor 1 -For Debtor 2 or
. non-filing spouse
Copy line 4 here 4 § 7,533.00 $ 0.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. $ 1,506.00 $ 0.00
5b. Mandatory contributions for retirement plans 5b.  $ 0.00 $ 0.00
5c. Voluntary contributions for retirement plans 5c. § 452.00 $ 0.00
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ 0.00
5e. Insurance 5e.  § 647.38 = §$ 0.00
5f. Domestic support obligations bf. = 0.00 $ 0.00
5g. Union dues 5g. $ 0.00 $ 0.00
5h. Other deductions. Specify: Sh.t+ § 0.00 + $ 0.00
6. Add the payroll deductions. Add lines 5at5b+5c+5d+5e+5f+5g+5h. 6. 6 §$ 2,605.38 §$ 0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. on) 4,927.62 $ 0.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 0.00 «$ 0.00
8b. Interest and dividends 8b. $ 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settiement, and property settlement. 8c. § 0.00 $ 0.00
8d. Unemployment compensation 8d. $ 0.00 $ 0.00
8e. Social Security 8e. $ 0.00 $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: 8f. § 0.00 $ 0.00
8g. Pension or retirement income 8g. $ 0.00 $ 0.00
8h. Other monthly income. Specify: Mother's social security 8h.t §$ 1,671.00 + $ 0.00
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. |$ 1,671.00 $ 0.00
10. Calculate monthly income. Add line 7 + line 9. 10.|$ 6,598.62 | + $ 0.00 =$ 6,598.62
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $6,598.62]
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hl No.

 

 

 

 

 

 

oO Yes. Explain: |

Official Form 106] Schedule |: Your Income

page 2

 
Fill in:this information to identify your case:

 

Debtor 1 Michael Ray Russell Check if this is:
EJ An amended filing
Debtor 2 Lou Ann Russell [J] A supplement showing postpetition chapter

 

(Spouse, if filing) 13 expenses as of the following date:

 

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA MM/DD/YYYY

 

Case number 19-20712-jra
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 4215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

ga Describe Your Household
1, "Is this a joint case?

C1 No. Go to line 2.
MM Yes. Does Debtor 2 live ina separate household?

B No
C1] Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? [] No

 

 

 

 

 

Do not list Debtor 1 and Hl Yes Fill out this information for Dependent’s relationship to Dependent's Does dependent
Debtor 2. "each dependent............. Debtor 1 or Debtor 2 age live with you?
Do not state the
dependents names. Mom Ml Yes
ONo
CO Yes
ONo
O Yes
[I No
C1 Yes
3. Do your expenses include MINo

expenses of people other than oO

yourself and your dependents? Yes
rive ey Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

 

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule |: Your Income
(Official Form 1061.)

 

Your expenses

   
 

4. The rental or home ownership expenses for your residence. Include first mortgage

 

 

 

 

 

payments and any rent for the ground or lot. .§ 0.00

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00

4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00

4c. Home maintenance, repair, and upkeep expenses 4c. $ 300.00

4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. §$ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1

 
Debtor1 Michael Ray Russell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Lou Ann Russell Case number (ifknown) 19-20712-jra
6. Utilities:

6a. Electricity, heat, natural gas 6a. $ 310.00

6b. Water, sewer, garbage collection 6b. $ 115.00

6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 432.00

6d. Other. Specify: 6d. $ 0.00
7. Food and housekeeping supplies 7. § 750.00
8. Childcare and children’s education costs 8. § 0.00
9. Clothing, laundry, and dry cleaning 9. $ 250.00
10. Personal care products and services 10. $ 250.00
11. Medical and dental expenses 11. $ 250.00
12. Transportation. Include gas, maintenance, bus or train fare.

bo not include car payments, 12. $ 380.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 200.00
14. Charitable contributions and religious donations 14. § 0.00
15. Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a. $ 235.00

15b. Health insurance 15b. $ 0.00

15c. Vehicle insurance 15c. $ 178.00

15d. Other insurance. Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $ 0.00
17. Installment or lease payments:

17a. Car payments for Vehicle 1 17a. $ 0.00

17. Car payments for Vehicle 2 17b. $ 0.00

17c. Other. Specify: 17c. $ 0.00

17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule I, Your Income (Official Form 106l). 18. $ 0.00
19. Other payments you make to support others who do not live with you. $ 0.00

Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule J: Your Income.

20a. Mortgages on other property 20a. $ 0.00

20b. Real estate taxes 20b. $ 0.00

20c. Property, homeowner’s, or renter’s insurance 20c. $ 0.00

20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00

20e. Homeowner's association or condominium dues 20e. $ 0.00
21. Other: Specify: Pet Expense 21. +$ 235.00

Mom's medical insurance premium +$ 268.50

Mom's credit card payments +$ 200.00

Mom's prescriptions +$ 300.00

Mom's life insurance premium +$ 135.65
22. Calculate your monthly expenses

22a. Add lines 4 through 21. $ 4,789.15

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $

22c. Add line 22a and 22b. The result is your monthly expenses, $ 4789.45
23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 6,598.62

23b. Copy your monthly expenses from line 22c above. 23b. -$ 4,789.15

23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. ” 236. | $ 1,809.47

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?

ME No.

 

Cl Yes. [ Explain here:

Official Form 106J Schedule J: Your Expenses

page 2

 
TIGR ature ke identify your case:

Debtor 4 Michael Ray Russell

First Name Middle Name Last Name

Debtor 2 Lou Ann Russell
{Spouse if, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number 19-20712-jra
(ifknown) O1 Check if this is an

amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

fa Summarize Your Assets

 

 

“Your assets one
Value of what you own.”

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B.... cc scceessecenssessstseesecnseeesceeeseessasecnnanessrasseceeenestdererdscenaees $ 210,000.00
1b. Copy line 62, Total personal property, from Schedule A/B.......esceceseseceeeeseeseesseesenersetensaeseeneatesetsseneseneeateeses $ 32,956.31
1c. Copy line 63, Total of all property on Schedule A/B...... eesssesesstscsesceceeneesecaeaeaseetenetseececaeaensuessseceseseessneateseeeenestes $ 242,956.31

& Summarize Your Liabilities

 

 

‘Your liabilities | ©
“Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 173,556.91
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge Of SChEAUIO E/F uence $ 0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F. cscs $ 77,201.27
Your total liabilities | $ 250,758.18

 

 

 

 

4 Summarize Your Income and Expenses

 

4. Schedule !: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 Of SChECUIC Lo. .eccsssscceccssscctssssecesscersecesscsstesearssssisasessestineesseseenss $ 6,598.62

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 226 Of SCHECUIC Uacsessscesesecsersscestsseeesescstserssectseneeeserenssessssssents $ 4,789.15

7, Answer These Questions for Administrative and Statistical Records

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
O1_ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

HM Yes
7. What kind of debt do you have?

Hi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

[1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor1 Michael Ray Russell

 

 

 

 

 

 

 

 

 

Debtor2 Lou Ann Russell Case number (if known) 19-20712-jra
8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form

122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 7,178.85
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

. 7 a. . |. “Total claim “©
: From Part 4 on Schedule E/F, copy the following: © a

9a. Domestic support obligations (Copy line 6a.) $ 0.00

9b, Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00

Qc. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00

9d. Student loans. (Copy line 6f.) $ 0.00

Qe. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) 0.00

Of. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00

9g. Total. Add lines 9a through 9f. $ 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www, bestcase.com Best Case Bankruptcy

 
Fill in this Me Or CULT ata eae H

Debtor 4 Michael Ray Russell

First Name Middle Name Last Name

Debtor 2 Lou Ann Russell
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

Case number
(If known) O Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/45

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

m Sign Below

 

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Bw No

O Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

Under penalty of perjury, | declare that I have read the summary and schedules filed with this declaration and
that they are true and correct.

© phi h. Aut 002 x Lig bmx feces l

Michael Ray Russell“ 7 Lou Anrf Russell
Signature of Debtor 1 Signature of Debtor 2

Date 4, os ‘| A Date 3. ’ sl

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
